ORDER

PER CURIAM.
A jury convicted Jesus Vasquez of postion of charged with possessing. Because the court sentenced him to eight years m prison. On appeal, Mr. Vasquez claims that the trial court committed plain error by failing to grant a mistrial, sua sponte, when the State questioned another participant in the crime, Michael Wilson, about his guilty plea for possessing the same controlled substance that Mr. Vasquez was session of more than five grams of marijuana with the intent to distribute, in viola-CD CO o o o m CO Or CO HI — * State did not use Mr. Wilson’s guilty plea as substantive evidence of Mr. Vasquez’s guilt, Mr. Vasquez does not show manifest injustice or a miscarriage of justice. Accordingly, the trial court did not err by failing to declare a mistrial, sua sponte. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
Mr. Vasquez’s conviction is affirmed. Rule 30.25(b).